DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power reception unit, first and second communication units, and first controller in claims 32-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 26-29, and 32 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sindia (US 2017/0066334) in view of Lewis (US 2017/0120757).
As for claims 15-20, 26-29, and 32, Sindia discloses the invention substantially as claimed, including:

15. (New) A wireless power reception method of a wireless power reception device for a transportation apparatus, the wireless power reception method comprising: 
establishing short-range wireless communication with a wireless power transmission device when a wireless power signal transmitted by the wireless power transmission device is detected in an idle state [paragraphs 0023, 0033]; 
receiving a first power signal to perform charging [paragraph 0038]; 
receiving safety status information through communication [paragraphs 0036-0038, 0042, 0051, 0053]; and controlling a strength of received power based on the safety status information [paragraphs 0036-0038, 0042, 0051, 0053].  

26. (New) A wireless power transmission method of a wireless power transmission device, the wireless power transmission method comprising: 
identifying a wireless power reception device [paragraph 0033]; 
establishing short-range wireless communication with the identified wireless power reception device [paragraphs 0023, 0033]; 
transmitting a first power signal to the wireless power reception device [paragraphs 0036-0038, 0042, 0051, and 0053]; 
receiving a power control signal through the short-range wireless communication [paragraphs 0023, 0036-0038, 0042, 0051, 0053]; and 


32. (New) A wireless power reception device for a transportation apparatus, the wireless power reception device comprising: 
a power reception unit configured to receive a wireless power signal [see as cited in claim 26]; 
a first communication unit configured to perform short-range wireless communication with a wireless power transmission device [see as cited in claim 26]; and 
a first controller configured to determine a strength of required power based on status information received [see as cited in claim 26].  
16. (New) The wireless power reception method according to claim 15, wherein the controlling of the strength of the received power based on the safety status information includes transmitting a predetermined first power control signal for requesting transmission of a second power signal to the wireless power transmission device through the short-range wireless communication, upon determining that all humans have moved to a safe area based on the safety status information, the second power signal being higher than the first power signal [see as cited in claim 15 and in particular paragraphs 0042-0051 – where Sindia discloses the use of a plurality of signals which control the adjustment of output power based on the presence, absence, and proximity or distance of humans with respect to the power transmission apparatus].  

18. (New) The wireless power reception method according to claim 16, further comprising: receiving a second power signal in response to the first power control signal to perform charging; and determining whether switching to the first power is necessary based on the safety status information received from a sensing device during charging is performed through the second power signal [see as cited in claim 16].  
19. (New) The wireless power reception method according to claim 18, further comprising transmitting a second power control signal for requesting transmission of the first power signal to the wireless power transmission device, upon determining that switching to the first power is necessary [see as cited in claim 16].  

20. (New) The wireless power reception method according to claim 15, wherein the apparatus includes a first sensing device and a controller, and the controller generates first safety status information based on sensing information received from the first sensing device through the in-vehicle communication and then transmits the first safety status information to the wireless power reception device [see as cited in claim 16].  

27. (New) The wireless power transmission method according to claim 26, wherein, upon determining that all humans have moved to a safe area based on the safety status 
28. (New) The wireless power transmission method according to claim 27, wherein, when a second power control signal for requesting switching to the first power signal is received while the second power signal is transmitted, the strength of the transmitted power is controlled to the first power signal [see as cited in claim 16 as well as paragraphs 0053-0054].  
29. (New) The wireless power transmission method according to claim 26, wherein the apparatus includes a first sensing device and a controller, and the controller generates first safety status information based on sensing information received from the first sensing device through the communication and then transmits the first safety status information to the wireless power reception device [see as cited in claim 16].  

Sindia does not specifically disclose:
[claim 15] in-vehicle safety information.
[claim 26] wherein the wireless power reception device is mounted in a transportation apparatus and wherein the wireless power reception device is mounted in a transportation apparatus.
[claim 32] a second communication unit configured to perform in-vehicle communication; and 

[claims 16-17] passengers who have exited a vehicle.
[claims 27-29] in-vehicle communication and passenger who have ridden and/or exited a vehicle
[claim 20] a transportation apparatus.

Lewis discloses:
[claim 15] in-vehicle safety information [fig. 3, element 16; paragraphs 0013-0016, and 0041-0043].
[claim 26] wherein the wireless power reception device is mounted in a transportation apparatus and wherein the wireless power reception device is mounted in a transportation apparatus [fig. 3, element 16; paragraphs 0013-0016, and 0041-0043].
[claim 32] a second communication unit configured to perform in-vehicle communication [fig. 3, element 16; paragraphs 0013-0016, and 0041-0043]; and 
a first controller configured to determine a strength of required power based on status information received through the second communication unit [fig. 3, element 16; paragraphs 0013-0016, and 0041-0043].
[claims 16-17] passengers who have ridden/exited in the transportation apparatus [fig. 3, element 16; paragraphs 0013-0016, and 0041-0043].
[claims 27-29] in-vehicle communication and passenger who have ridden and/or exited a vehicle [fig. 3, element 16; paragraphs 0013-0016, and 0041-0043].


It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Sindia and Lewis because one of ordinary skill in the art would have recognized the need to provide efficient and higher rates of charging of the vehicle or devices within the vehicle while also safety to passengers of electric vehicles or vehicles while also providing safety of passengers of a vehicle by sensing whether or not passengers are at a safe distance form electromagnetic energy in order to prevent harm or injury to passengers.  

Prior art of record cited but not utilized for purposes of rejection are as follows:
US Patent 10,011,182 – col. 4 – which discloses the issue of safety to humans with respect to electromagnetic energy.

Claims 21-25, 30-31, and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:

22. (New) The wireless power reception method according to claim 21, wherein the second sensing device includes at least one of a motion sensor, a distance detection sensor or an infrared detection sensor.  
23. (New) The wireless power reception method according to claim 20, further comprising determining whether passengers have exited the transportation apparatus before establishing the short-range wireless communication, wherein, when all passengers have exited, the short-range wireless communication is established.  
24. (New) The wireless power reception method according to claim 23, further comprising receiving boarding status information from the controller, wherein whether the passengers have exited is determined based on the boarding status information.  
25. (New) The wireless power reception method according to claim 24, wherein the boarding status information is generated by the controller based on at least one of: pressure sensing information collected from pressure sensors mounted in seats provided in the transportation apparatus; opening/closing sensing information of doors provided in the transportation apparatus; or image sensing information corresponding to images captured by a camera mounted in the transportation apparatus.  

31. (New) The wireless power transmission method according to claim 30, wherein the second sensing device includes at least one of a motion sensor, a distance detection sensor or an infrared detection sensor.  
33. (New) The wireless power reception device according to claim 32, wherein the status information includes: boarding status information for identifying whether passengers of the transportation apparatus have excited; and safety status information including distances between the passengers and the wireless power reception device, wherein, upon determining that all the passengers have excited and been spaced apart from the wireless power reception device by a predetermined reference value or more while first power is received, second power higher than the first power is requested from the wireless power transmission device through the first communication unit.  
34. (New) The wireless power reception device according to claim 33, wherein the boarding status information is generated based on at least one of: pressure sensing information collected from pressure sensors mounted in seats provided in the transportation apparatus; opening/closing sensing information of doors provided in the transportation apparatus; or image sensing information corresponding to images captured by a camera mounted in the transportation apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 10, 2021